Citation Nr: 0424227	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-09 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for macular degeneration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  It has been verified the veteran was held as 
a Prisoner of War from December 1944 to June 1945.  

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The Board of Veterans' Appeals (Board) adjudicated the other 
issues on appeal in a June 2003 decision.  The issue of 
service connection for macular degeneration was reopened and 
remanded to the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
The Board also remanded the issue of an initial rating in 
excess of 30 percent for post-traumatic stress disorder 
before November 12, 1999.  The veteran submitted a statement 
in July 2003 indicating he was satisfied with that rating and 
withdrew the issue of the initial rating for PTSD.  38 C.F.R. 
§ 20.204 (2003).  As the veteran submitted a statement in 
writing withdrawing the claim, the only remaining issue 
currently in appellate status is service connection for 
macular degeneration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2003 remand the Board requested the RO to either 
locate the September 1996 VA POW eye examination report or 
arrange for a VA ophthalmology examination.  According to a 
Capri appointment list no special eye examination was 
scheduled in conjunction with the veteran's POW examination 
in September 1996.  

The claims folder contains not a VA ophthalmology 
examination, but an "Optometry Progress Note" through the 
Connecticut HCS from January 2004.  The remand ordered a VA 
ophthalmology examination to address the nature and etiology 
of the veteran's macular degeneration.  While the optometry 
note indicates that the veteran had a letter from his private 
provider indicating age related macular degeneration, there 
is no indication he was examined by an ophthalmologist or 
that the examiner addressed the question of whether there was 
any causal relationship between macular degeneration and 
service.  A copy of the private physician's report was not 
included.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  The RO did 
not comply with the development ordered in the remand as a VA 
ophthalmology examination was not conducted and the VA 
optometry records of January 2004 do not address the etiology 
of the veteran's macular degeneration.  The claim must be 
remanded to afforded the veteran a VA ophthalmology 
examination.  

The January 2004 VA records also reveal the veteran was being 
following by his private physician, Dr. Elman.  The veteran 
was scheduled for follow up with him three months after the 
VA optometry examination.  Those records may be of probative 
value in determining the etiology of the veteran's macular 
degeneration.  

VA has a duty to inform the veteran of evidence necessary to 
support his claim.  The veteran may submit a statement to 
support his claim from a competent medical professional 
stating his macular degeneration is related to events in 
service.  38 C.F.R. § 3.159 (2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for macular degeneration 
since his separation from the service, 
then obtain copies of records of all such 
treatment which have not been previously 
secured.  This should include records 
from Dr. Elman.  

2.  The RO should advise the veteran to 
submit any statements or medical opinions 
he has obtained regarding a nexus between 
his current macular degeneration and 
service or any event in service.  

3.  Thereafter, the veteran's records, 
including the claims folder, should be 
reviewed by an ophthalmologist to 
determine the nature and etiology of his 
current macular degeneration, to include 
whether it is at least as likely as not 
(50 percent chance) that the veteran's 
macular degeneration is related to 
service, including conditions during his 
internment as a POW.  If the evidence of 
record is insufficient for the reviewer 
to render an opinion, the veteran may be 
scheduled for an eye examination.   
4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



